Name: Commission Regulation (EEC) No 1980/92 of 16 July 1992 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 Avis juridique important|31992R1980Commission Regulation (EEC) No 1980/92 of 16 July 1992 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat Official Journal L 198 , 17/07/1992 P. 0031 - 0033 Finnish special edition: Chapter 3 Volume 43 P. 0100 Swedish special edition: Chapter 3 Volume 43 P. 0100 COMMISSION REGULATION (EEC) No 1980/92 of 16 July 1992 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultrymeat (1), and in particular Article 3 (3) and 9 thereof, Whereas Article 8 of Commission Regulation (EEC) No 1538/91 (2), as last amended by Regulation (EEC) No 315/92 (3), lays down the detailed rules for the optional classification of frozen and quick-frozen poultrymeat by weight categories; Whereas these provisions should be modified in order to take account of current trade practices regarding the marketing of heavier carcases in certain Member States and to allow the continuation of weight indication in imperial units until 31 December 1994 for products marketed in the United Kingdom; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Article 8 of Regulation (EEC) No 1538/91 is hereby replaced by the following: 'Article 8 1. Prepackaged frozen or quick frozen poultrymeat may be classified by weight category in accordance with Article 3 (3) of Regulation (EEC) No 1906/90 in prepackages within the meaning of Article 2 of Directive 76/211/EEC. These prepackages may be: - prepackages containing one poultry carcase, or - prepackages containing one or several poultry cuts of the same type and species, as defined in Article 1. 2. All prepackages shall in accordance with paragraphs 3 and 4 bear an indication of the weight of the product known as 'nominal weight' which they are required to contain. 3. Prepackages of frozen or quick-frozen poultrymeat may by classified by categories of nominal weights as follows: - carcases: - 1 100 g: classes of 50 g (1 050 1 000 950 etc.), - 1 100- 2400 g: classes of 100 g (1 100 1 200 1 300 etc.), - 2400 g: classes of 200 g (2 400 2 600 2 800 etc.), - cuts: - 1 100 g: classes of 50 g (1 050 1 000 950 etc.), - 1 100 g: classes of 100 g (1 100 1 200 1 300 etc.). 4. Prepackages referred to in paragraph 1 shall be made up in such a way that they satisfy the following requirements: - the actual contents shall not be less, on average, than the nominal weight, - the proportion of prepackages having a negative error greater than the tolerable negative error laid down in paragraph 9 shall be sufficiently small for batches of prepackages to satisfy the requirements of the tests specified in paragraph 10, - no prepackage having a negative error greater than twice the tolerable negative error given in paragraph 9 shall be marketed. The definitions of nominal weight, actual content and negative error laid down in Annex I to Directive 76/211/EEC shall apply to this Regulation. 5. Regarding responsibility of the packer or importer of frozen or quick-frozen poultrymeat and checks to be carried out by competent authorities, points 4,5 and 6 of Annex I to Directive 76/211/EEC apply mutatis mutandis. 6. The checking of prepackages shall be carried out by sampling and shall be in two parts: - a check covering the actual content of each prepackage in the sample, - a check on the average actual contents of the prepackages in the sample. A batch of prepackages shall be considered acceptable if the results of both these checks satisfy the acceptance criteria referred to in paragraphs 10 and 11. 7. A batch shall be made up of all the prepackages of the same nominal weight, the same type and the same production rund, packed in the same place, which are to be inspected. The batch size shall be limited to the quantities laid down below: - when prepackages are checked at the end of the packing line, the number in each batch shall be equal to the maximum hourly output of the packing line, without any restriction as to batch size, - in other cases the batch size shall be limited to 10 000. 8. A sample consisting of the following numbers of prepackages shall be drawn at random from each batch to be inspected: Batch size Sample size 100 to 500 30 501 to 3 200 50 3 200 80 For batches of fewer than 100 prepackages, the non-destructive test, within the meaning of Annex II to Directive 76/211/EEC, where carried out, shall be 100 %. 9. In the case of prepackaged poultrymeat the following tolerable negative errors are permitted: (g) Nominal weight, g Tolerable negative error, g carcases cuts less than 1 000 25 25 1 100- 2 400 50 2 400 and more 100 50 10. For the checking of the actual content of each prepackage in the sample, the minimum acceptable content shall be calculated by subtracting the tolerable negative error for the contents concerned from the nominal weight of the prepackage. The prepackages in the sample whose actual contents are less than the minimum acceptable content shall be considered defective. The batch of prepackages, checked shall be considered acceptable or rejected, if the number of defective units found in the sample is less than or equal to the acceptance criterion or equal to or greater than the criterion for rejection shown below: Number in sample Number of defective units Acceptance criterion Rejection criterion 30 2 3 50 3 4 80 5 6 11. For the checking of the average actual contents, a batch of prepackages shall be considered acceptable, if the average actual content of the prepackages forming the sample is greater than the acceptance criterion shown below: Sample size Acceptance criterion for average actual content 30 x Qn - 0,503 s 50 x Qn - 0,379 s 80 x Qn - 0,295 s x = average actual content of prepackages, Qn = nominal quantity of the prepackage, s = standard deviation of the actual contents of the prepackages in the batch. The standard deviation shall be estimated as set out under point 2.3.2.2. of Annex II to Directive 76/211/EEC. 12. For so long as Directive 80/181/EEC authorizes the use of supplementary indications, the indication of the nominal weight of prepackages to which this Article applies may be accompanied by a supplementary indication. 13. As an alternative to making use of the provisions of paragraphs 2 to 12, operators may market in the United Kingdom until 31 December 1994 prepackages referred to in this Article which are lawfully marked in accordance with national legislation with the nominal weights expressed in imperial units. In respect of poultrymeat coming into the United Kingdom from other Member States and complying with the provisions of the preceding subparagraph, checks shall be carried out on a random basis and shall not be made at the border.' Article 2 This Regulation shall enter into force on 1 August 1992. However, until 31 December 1992 operators may classify prepackaged frozen or quick-frozen poultrymeat by weight categories in accordance with the provisions applicable before the entry into force of this Regulation. These products may then be marketed until 31 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 6. 7. 1990, p. 1. (2) OJ No L 143, 7. 6. 1991, p. 11. (3) OJ No L 34, 11. 2. 1992, p. 23.